Citation Nr: 1404431	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-45 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include intervertebral disc syndrome.

2.  Entitlement to service connection for myositis of the dorsolumbar paravertebral muscles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1976 to August 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for entitlement to service connection for intervertebral disc syndrome and myositis in October 2009.  The RO denied the Veteran's claims in a March 2010 rating decision.  The Veteran submitted a timely notice of disagreement in April 2010 and a timely substantive appeal in November 2010.  

In conjunction with his claim, a hearing was held at the RO in December 2010.  Initially only a partial transcript of that hearing was made.  In October 2011 a supplemental statement of the case was issued, and contained 3 issues, including one that the appellant had withdrawn at the hearing.  That document claimed to have considered the hearing testimony, but clearly did not consider the complete hearing testimony.

In February 2012, the tape of the December 2010 hearing was re-recorded and a complete transcript was made and associated with the claims file.  There was, however, no readjudication of the claim based on the complete transcript.

In his May 2012 informal hearing presentation, the Veteran's representative argues that he should be entitled to a supplemental statement of the case.  In order to assure all due process considerations, the matter will be remanded for further initial review.  

Accordingly, the case is REMANDED for the following actions:

The instant claims should be readjudicated based on the evidence of record, to include the complete hearing transcript.  If the benefits are not granted, the Veteran and his representative must be provided a supplemental statement of the case on the issues of entitlement to service connection for intervertebral disc syndrome and myositis of the dorsolumbar paravertebral muscles.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


